Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                       
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


             Claim elements: 
                        “a pose-estimation module”, “an action-recognition module”, “a fall-detection module” (claim 13)
		“pose-estimation module” (claim 14)
“action-recognition module” (claim 15)
“fall-detection module” (claim 16)
are limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses non-structural terms “a pose-estimation module”, “an action-recognition module”, and “a fall-detection module” coupled with functional language without reciting 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Claims 13-16 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  Claims 17 and 18 have been interpreted not to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as the “fall-detection module” is coupled to the state machine.
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Netscher et al. (US PGPUB 2019/0287376 A1, hereinafter Netscher) in view of Kim et al. (US PGPUB 2018/0342081 A1, hereinafter Kim).
Consider claim 1 (and similarly applied to claims 13 and 19).  Netscher discloses a method of performing person fall detection, comprising: 
receiving a sequence of video images including a person being monitored (paragraphs 46, 51, 52, read as receiving event video, which includes many frames of a human to be analyzed);  
for each image in the sequence of video images: 
classifying the pose of the detected person within the image into an action 
among a set of predetermined actions (paragraph 53, read as classifying whether the human is in a prone, standing, etc. positions);
aggregating the sequence of classified actions for the detected person corresponding to the sequence of video images (paragraph 53, read as using event classification by pattern recognition of frame-to-frame changes); and 
processing the aggregated sequence of classified actions to determine if a fall has occurred (paragraphs 52, 53, read as a final classification is made based on whether a fall is detected). 
Netscher further teaches a system, processors, memory, and cameras as is recited in independent claims 13 and 19 (paragraph 49).
Netscher discloses the claimed invention but fails to teach detecting a pose of the person within the image.
However, Kim teaches teach detecting a pose of the person within the image (paragraph 114, read as detecting an image including an object in a predefined pose).
.
 Claims 2, 9, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Netscher et al. (US PGPUB 2019/0287376 A1, hereinafter Netscher) in view of Kim et al. (US PGPUB 2018/0342081 A1, hereinafter Kim) in view of Leung et al. (US PGPUB 2017/0344832 A1, hereinafter Leung).
Consider claims 2 and 14 and as applied to claims 1 and 13, respectively.  Netscher and Kim disclose detecting a pose of the person within the image (Kim; paragraph 114) but fails to teach identifying a set of locations within the image corresponding to a set of human keypoints of the person; and connecting neighboring locations in the set of identified locations to form a skeleton diagram of the person, wherein the skeleton diagram represents a sanitized image of the detected person. 
However, Leung teaches identifying a set of locations within the image corresponding to a set of human keypoints of the person; and connecting neighboring locations in the set of identified locations to form a skeleton diagram of the person, wherein the skeleton diagram represents a sanitized image of the detected person (paragraphs 73, 79).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Leung into the invention of Netscher and Kim in order to provide a non-intrusive monitoring system that is able to detect exact human behaviors.
 	Consider claims 9 and 17 and as applied to claims 1 and 13, respectively.  Netscher and Kim disclose the claimed invention but fail to teach wherein processing the aggregated 
However, Leung teaches wherein processing the aggregated sequence of classified actions to determine if a fall has occurred including using a state machine to detect a fall associated with the aggregated sequence of classified actions, wherein the state machine includes at least a normal state representing normal activities and a warning state indicative of a fall (paragraph 59).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Leung into the invention of Netscher and Kim in order to provide a non-intrusive monitoring system that is able to detect exact human behaviors.
Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Netscher et al. (US PGPUB 2019/0287376 A1, hereinafter Netscher) in view of Kim et al. (US PGPUB 2018/0342081 A1, hereinafter Kim) in view of Leung et al. (US PGPUB 2017/0344832 A1, hereinafter Leung) in view of Srinivasan et al. (US Patent 9,972,187 B1, hereinafter Srinivasan).
Consider claims 3 and 15 and as applied to claims 2 and 14, respectively.  Netscher, Kim, and Leung disclose the claimed invention but fail to teach wherein classifying the pose of the detected person into an action among the set of predetermined actions includes: cropping out from the image, a two-dimensional (2-D) image of the detected person based on the skeleton diagram of the detected person; feeding the cropped image of the detected person into an action 
However, Srinivasan teaches wherein classifying the pose of the detected person into an action among the set of predetermined actions includes: cropping out from the image, a two-dimensional (2-D) image of the detected person based on the skeleton diagram of the detected person; feeding the cropped image of the detected person into an action classifier configured to predict probabilities of the detected person being in each of the set of predetermined actions; and classifying the pose of the detected person into the action based on the set of probabilities corresponding to the set of predetermined actions (column 10 lines 31-63). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Srinivasan into the invention of Netscher, Kim, and Leung in order to improve response time and chances of a full recovery.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Netscher et al. (US PGPUB 2019/0287376 A1, hereinafter Netscher) in view of Kim et al. (US PGPUB 2018/0342081 A1, hereinafter Kim) in view of Lin et al. (US PGPUB 2018/0232639 A1, hereinafter Lin).
	Consider claim 4 and as applied to claim 1.  Netscher and Kim disclose the claimed invention but fail to teach wherein the set of predetermined actions includes a first category of actions and a second category of actions, and wherein classifying the pose of the detected person into an action among the set of predetermined actions includes: classifying the pose of the detected person into either the first category of actions or the second category of actions; and for 
	However, Lin teaches wherein the set of predetermined actions includes a first category of actions and a second category of actions, and wherein classifying the pose of the detected person into an action among the set of predetermined actions includes: classifying the pose of the detected person into either the first category of actions or the second category of actions; and for the classified first or second category of actions, further classifying the pose of the detected person into a predetermined action among the classified category of actions (paragraph 120).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Lin into the invention of Netscher and Kim in order to quickly and efficiently develop a model to categorize, classify, or predict something about a future input.
 	Consider claim 5 and as applied to claim 4.  Netscher, Kim, and Lin disclose wherein the first category of actions is a subset of dangerous actions among the set of predetermined actions; and wherein the second category of actions is a subset of normal actions among the set of predetermined actions (Lin; paragraph 120). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Lin into the invention of Netscher and Kim in order to quickly and efficiently develop a model to categorize, classify, or predict something about a future input.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Netscher et al. (US PGPUB 2019/0287376 A1, hereinafter Netscher) in view of Kim et al. (US PGPUB 2018/0342081 A1, hereinafter Kim) in view of Lin et al. (US PGPUB 2018/0232639 A1, hereinafter Lin) in view of Regev (US PGPUB 2018/0064373 A1).
	Consider claim 6 and as applied to claim 5.  Netscher, Kim, and Lin disclose the claimed invention but fail to teach wherein the subset of dangerous actions includes one or more of: a lying action and a struggling action; and wherein the subset of normal actions includes one or more of: a standing action, one or more types of sitting actions, a bending action, and a squatting action. 
	However, Regev teaches wherein the subset of dangerous actions includes one or more of: a lying action and a struggling action; and wherein the subset of normal actions includes one or more of: a standing action, one or more types of sitting actions, a bending action, and a squatting action (paragraph 99, 103).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Regev into the invention of Netscher, Kim, and Lin in order to provide a non-contact detection method for falls of target individuals.
Claims 7, 8, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Netscher et al. (US PGPUB 2019/0287376 A1, hereinafter Netscher) in view of Kim et al. (US PGPUB 2018/0342081 A1, hereinafter Kim) in view of McClernon et al. (US PGPUB 2020/0117901 A1, hereinafter McClernon).
Consider claim 7 and as applied to claim 1.  Netscher and Kim disclose the claimed invention but fail to teach wherein aggregating the sequence of classified actions for the detected person corresponding to the sequence of video images includes: identifying a dangerous region, such as a floor or a carpet in the sequence of video images; determining a spatial relationship 
However, McClernon teaches wherein aggregating the sequence of classified actions for the detected person corresponding to the sequence of video images includes: identifying a dangerous region, such as a floor or a carpet in the sequence of video images; determining a spatial relationship between each of the sequence of classified actions and the identified dangerous region; and when a classified dangerous action among the sequence of classified actions is determined to be within the identified dangerous region, confirming the classified dangerous action (paragraph 59).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of McClernon into the invention of Netscher and Kim in order to dynamically determine the risk, in real-time, of an individual to perform a targeted behavior and/or suffer a physiological event.
 Consider claims 8 and 16 and as applied to claims 1 and 13, respectively.  Netscher, and Kim disclose the claimed invention but fail to teach wherein aggregating the sequence of classified actions for the detected person corresponding to the sequence of video images includes: identifying a normal region, such as a bed or a sofa in the sequence of video images; determining a spatial relationship between each of the sequence of classified actions and the identified normal region;  and when a classified dangerous action among the sequence of classified actions is determined to be within the identified normal region, reclassifying the classified dangerous action as a normal action.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of McClernon into the invention of Netscher and Kim in order to dynamically determine the risk, in real-time, of an individual to perform a targeted behavior and/or suffer a physiological event.
 Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Netscher et al. (US PGPUB 2019/0287376 A1, hereinafter Netscher) in view of Kim et al. (US PGPUB 2018/0342081 A1, hereinafter Kim) in view of Leung et al. (US PGPUB 2017/0344832 A1, hereinafter Leung) in view of Kusens (US Patent 10,096,223 B1, hereinafter Kusens).
	Consider claim 11 and as applied to claim 2.  Netscher, Kim, and Leung disclose generating a fall alarm (Netscher; paragraph 18) but fail to disclose generating a sanitized video clip depicting the fall by replacing the actual images of the detected person in the sequence of video images with the skeleton diagrams of the detected person; and transmitting the sanitized video clip along with the fall alarm to a server, thereby preserving the privacy of the detected person. 
	However, Kusens teaches generating a sanitized video clip depicting the fall by replacing the actual images of the detected person in the sequence of video images with the skeleton 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Kusens into the invention of Netscher, Kim, and Leung in order to provide automatic notification of falls.
Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Netscher et al. (US PGPUB 2019/0287376 A1, hereinafter Netscher) in view of Kim et al. (US PGPUB 2018/0342081 A1, hereinafter Kim) in view of Leung et al. (US PGPUB 2017/0344832 A1, hereinafter Leung) in view of Mate et al. (US PGPUB 2018/0249125 A1, hereinafter Mate).
	Consider claim 12 and as applied to claim 2.  Netscher, Kim, and Leung disclose the claimed invention but fail to teach wherein if a fall is detected for the person, the method further includes: generating a sanitized video clip by: identifying a common background image for the sequence of video images; and superimposing the set of skeleton diagrams of the detected person corresponding to the sequence of video images onto the common background image to obtain a sequence of sanitized video images;  and transmitting the sanitized video clip composed of the sequence of sanitized video images to a server, thereby preserving the privacy of the detected person. 
	However, Mate teaches wherein if a fall is detected for the person, the method further includes: generating a sanitized video clip by: identifying a common background image for the sequence of video images; and superimposing the set of skeleton diagrams of the detected person corresponding to the sequence of video images onto the common background image to obtain a sequence of sanitized video images;  and transmitting the sanitized video clip composed of the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Mate into the invention of Netscher, Kim, and Leung in order to monitor activity of humans, while still preserving their privacy.
Allowable Subject Matter
Claims 10, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Netscher, Kim, the other cited reference and a thorough search in the art fail to disclose or suggest wherein processing the aggregated sequence of classified actions using the state machine to detect a fall includes: determining a current state and an associated state score for the detected person in the state machine; and sequentially processing the aggregated sequence of classified actions by: for each classified action classified as a dangerous activity, increasing the state score of the current state in the state machine to obtain an updated state score of the current state, wherein if the updated state score of the current state exceeds a predetermined upper threshold, causing the state machine to transition from the current state toward the warning state;  and for each classified action classified as a normal activity, decreasing the state score of the current state in the state machine to obtain an updated state score of the current state, wherein if the updated state score of the current state drops below a predetermined lower threshold, causing the state machine to transition from the current state away from the warning state. 
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
	Commissioner for Patents
	P.O. Box 1450 
	Alexandria, VA 22313-1450
	
	Hand-delivered responses should be brought to 
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M BRANDT whose telephone number is (571)270-1098.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-77957795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.


/CHRISTOPHER M BRANDT/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        July 29, 2021